   Case 1:20-cv-00942-UNA Document 1 Filed 07/14/20 Page 1 of 5 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

DEVANTE E. LLOYD,                                    )
                                                     )
             Plaintiff,                              )
                                                     )              C.A. No.:
             v.                                      )
                                                     )
CITY OF WILMINGTON, CITY OF                          )
WILMINGTON POLICE DEPARTMENT,                        )
OFFICER CHRISTOPHER W. WHITE,                        )
Individually and as agent of the City of             )
Wilmington Police Department,                        )
OFFICER BRANDON D. PAYNE,                            )
Individually and As agent for the City of            )
of Wilmington Police Department,                     )
                                                     )
             Defendants.                             )

                                   NOTICE OF REMOVAL

       The City of Wilmington hereby gives notice of removal pursuant to 28 U.S.C. §§ 1331,

1441, and 1446, and in support thereof, state as follows:

                                  THE REMOVED ACTION

       1.      Plaintiff, Devante E. Lloyd (“Plaintiff”), commenced this action on or about April

2, 2020 by filing a Complaint in the Superior Court of New Castle County, Delaware captioned

Devante E. Lloyd vs. City of Wilmington, et al. (the “Complaint”), attached hereto as Exhibit A.

       2.      Plaintiff is a resident of the State of Delaware. Complaint, ¶1.

       3.      Officer Christopher W. White, and Officer Brandon D. Payne, are employees of the

City of Wilmington Police Department (“WPD”), which has a business address of 300 N. Walnut

Street, Wilmington, Delaware 19801.

       4.      The WPD is a department of the City of Wilmington (the “City”). The City is a

municipal corporation of the State of Delaware.


                                            W0111109.1
    Case 1:20-cv-00942-UNA Document 1 Filed 07/14/20 Page 2 of 5 PageID #: 2


         5.       In the Complaint, Plaintiff seeks unspecified damages and alleges as follows:1 on

April 27, 2018, the Plaintiff was operating a motor vehicle southbound on Broom Street in

Wilmington, Delaware (Complaint, ¶5); the Plaintiff was pulled over by Officer White and Officer

Payne, both named as Defendants to this action, (Id. at ¶6); after speaking to the officers, the

Plaintiff exited the vehicle and began to travel, by foot, turning right onto Fifth Street ((Id. at ¶8);

while the Plaintiff was traveling on Fifth Street, a vehicle operated by Officer White, and which

was owned by the City, and/or the WPD, in an allegedly negligent, grossly negligent, intentional

and/or reckless manner struck the Plaintiff forcing him into a stone wall, resulting in serious

injuries (Id. at ¶9); after the Plaintiff was struck by the vehicle, Officer Payne, who was traveling

by foot on Fifth Street, in an allegedly negligent, grossly negligent intentional and/or reckless

manner, violently threw the Plaintiff to the ground and allegedly struck the Plaintiff multiple times

with his hands, knees and legs (Id. at ¶10).

         6.       The Plaintiff raises the following counts: Count I, negligence against Officer White

(Id. at ¶13); Count II, negligence against Officer Payne (Id. at ¶15); Count III alleging agency and

respondeat superior against the City and the WPD (Id. at ¶19-20); Count IV, raised under 42

U.S.C. §1983, alleges excessive use of force (Id. at ¶19-20); Count V, raised under 42 U.S.C.

§1983, alleges that the City and the WPD through their authorized agents, servants, and employees,

permitted, encouraged and tolerated an official pattern, practice or custom of its law enforcement

officers violating the Federal constitutional rights of the public at large, including the Plaintiff (Id.

at ¶27). The Plaintiff seeks unspecified damages. (Id. at ¶34).

         7.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and other orders,

except the Complaint, which is attached as Exhibit A, in the Superior Court file for Civil Action



1
 This paragraph merely contains a recitation of the facts in the Complaint and should not be construed as an admission
by any of the Defendants.
                                                     W0111109.2
   Case 1:20-cv-00942-UNA Document 1 Filed 07/14/20 Page 3 of 5 PageID #: 3


No. N20C-04-015 MMJ are attached hereto as Exhibit B.

                                     GROUNDS FOR REMOVAL

        8.      With exceptions not relevant here, “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a). “The district courts shall

have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331.

        9.      Under 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff’s action.

As explained below, Plaintiff’s Complaint raises issues arising under the Constitution and laws of

the United States and his right to relief necessarily depends on resolution of substantial questions

of federal law. Thus, removal is proper pursuant to 28 U.S.C. § 1441.


     REMOVAL IS APPROPRIATE BASED UPON TWO CLAIMS WHICH RAISE
               SUBSTANTIAL QUESTIONS OF FEDERAL LAW

        10.     Federal courts have federal question jurisdiction over a claim when "either . . .

federal law creates the cause of action or . . . the plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal law." Empire Healthcare Assurance, Inc. v.

McVeigh, 547 U.S. 677, 690 (2006) (internal quotation omitted). Additionally, a state law action

will also give rise to federal question jurisdiction when it appears from the Complaint that the right

to relief depends upon the construction or application of federal law. See, Grable & Sons Metal

Prods., Inc. v. Darue Eng'g & Mfr., 545 U.S. 308, 314 (2005).

        11.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331

as Counts IV and V of the Complaint are brought under 42 U.S.C. §1983, and raise Constitutional

issues, and issues of federal law.

                                               W0111109.3
   Case 1:20-cv-00942-UNA Document 1 Filed 07/14/20 Page 4 of 5 PageID #: 4


        12.     Removal of this action is also appropriate as Plaintiff's right to relief necessarily

depends on resolution of a substantial question of federal law. The federal question jurisdiction

of the district courts encompasses causes of action created by federal statutes, such as 42 U.S.C.

§ 1983, which explicitly authorizes a private remedy for acts that are taken under color of state

law and violate rights secured by federal law. As Counts IV and V of the Complaint are premised

upon the allegations that Defendants used excessive force (Id. at ¶19-20), and permitted,

encouraged and tolerated an official pattern, practice or custom of its law enforcement officers

violating the Federal constitutional rights of the public at large, including the Plaintiff (Id. at ¶27),

the Plaintiff’s case is wholly dependent upon a resolution of substantial questions of federal law.

        13.     The compelling need to fully analyze the complex and intricate framework of the

federal constitutional claims and federal law raised in the Complaint greatly outweighs any factors

needed to analyze claims of negligence, agency and respondeat superior. For the reasons above,

removal is proper, and this action should be heard by this Court.

                             REMOVAL IS OTHERWISE PROPER

        14.     Venue properly rests in the United States District Court for the District of Delaware,

as this action is being removed from the Superior Court of the State of Delaware.

        15.     The Defendants are empowered under 28 U.S.C. § 1441, et seq. to remove this

action to federal court.

        16.     Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing Notice of Removal is being

filed with the Superior Court of the State of Delaware in and for New Castle County and is also

being served on Plaintiff. A true and correct copy of the Notice of Filing of the Notice of Removal

is attached hereto as Exhibit C.

        WHEREFORE, for the foregoing reasons, the Defendants respectfully request that the

matter pending before the Superior Court of Delaware be removed to the United States District

                                               W0111109.4
   Case 1:20-cv-00942-UNA Document 1 Filed 07/14/20 Page 5 of 5 PageID #: 5


Court in and for the District of Delaware in all regards, including trial and determination of all

issues, written notice of such request for removal having been provided to Plaintiff.


                                      CITY OF WILMINGTON LAW DEPARTMENT

                                        By: /s/Aaron C. Baker
                                        Aaron C. Baker (DE I.D. #5588)
                                        Senior Assistant City Solicitor
                                        Louis L. Redding City/County Building
                                        800 N. French Street, 9th Floor
                                        Wilmington, DE 19801
                                        (302) 576-2175
                                        Attorney for Defendants

Date: July 14, 2020




                                             W0111109.5
